United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 12-2023
                    ___________________________

                    Glenn A. Olson, Anne L. Olson,
                    Trevor J. Nefs, Lisa Nefs, Robert
                   Elias Knutsen, Patricia C. Knutsen,
                 David A. Waxon, Ge Yang, Ameilia B.
                  Yang, Holly F. Olson, now known as
                  Holly F. Mandel, Wang Xang Xiong,
                          and Jua Thao Xiong

                  lllllllllllllllllllll Plaintiffs - Appellants

                                       v.

               Bank of America, N.A., BAC Home Loans
             Servicing, LP, Mortgage Electronic Registration
            Systems, Inc., MERSCORP, Inc., Federal National
              Mortgage Association, and Peterson, Fram &
                             Bergman, P.A.

                  lllllllllllllllllllll Defendants - Appellees
                                   ____________

                 Appeal from United States District Court
                for the District of Minnesota - Minneapolis
                               ____________

                        Submitted: March 11, 2013
                           Filed: June 28, 2013
                             [Unpublished]
                             ____________

Before WOLLMAN, BYE, and COLLOTON, Circuit Judges.
                          ____________
PER CURIAM.

       This is yet another in a long line of lawsuits filed by attorney William Butler
on behalf of homeowners who have defaulted on their mortgages but claim that the
entities asserting legal title to their mortgages do not have the authority to foreclose.
In the instant case, twelve homeowners (collectively, the Homeowners) filed suit
against Bank of America, N.A.; BAC Home Loans Servicing, LP; Mortgage
Electronic Registration Systems, Inc.; MERSCORP, Inc.; and Federal National
Mortgage Association for unlawfully foreclosing or attempting to foreclose on their
home mortgages. The Homeowners also sued the law firm of Peterson, Fram &
Bergman, P.A., which they claim assisted with some of the foreclosures. The district
court1 denied the Homeowners’ motion to remand and dismissed the complaint for
failure to state a claim on which relief can be granted. We affirm.

       We recently affirmed the denial of a motion to remand and the dismissal of a
nearly identical complaint in Jerde v. JPMorgan Chase Bank, N.A., 502 F. App’x 616
(8th Cir. 2013) (per curiam). At the motion to dismiss hearing in this case, attorney
Butler “concede[d] that this Complaint is very similar to, I think, the Complaint that
the court . . . dismissed in Jerde.” Mot. to Dismiss Hr’g Tr. 12:18-20. The district
court agreed, finding that this case was “on all fours with the Jerde case,” id. at 20:21-
22, and thus denied the motion to remand and dismissed the complaint. Having
closely examined the record and the briefs, we conclude that the Homeowners have
done nothing to distinguish their claims and arguments from those found lacking in
Jerde. We thus affirm the district court’s denial of the motion to remand and dismissal
for failure to state a claim. See Jerde, 502 F. App’x at 616-17; see also Karnatcheva
v. JPMorgan Chase Bank, N.A., 704 F.3d 545, 546-48 (8th Cir. 2013).


      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.

                                           -2-
       The Homeowners contend also that the district court abused its discretion in
denying them leave to amend their complaint under Federal Rule of Civil Procedure
15. The Homeowners did not file a motion to amend their complaint, but instead
raised the issue at the motion to dismiss hearing, arguing that they were unable to file
a motion because they were denied a hearing date by the magistrate judge. The
district court found this argument to be without merit, as do we. Accordingly, we
conclude that the district court did not abuse its discretion in denying the Homeowners
leave to amend their complaint. See Gomez v. Wells Fargo Bank, N.A., 676 F.3d 655,
665 (8th Cir. 2012) (“A district court does not abuse its discretion in failing to invite
an amended complaint when plaintiff has not moved to amend and submitted a
proposed amended pleading.” (quoting Drobnak v. Andersen Corp., 561 F.3d 778, 787
(8th Cir. 2009))).

      The judgment is affirmed.
                    ______________________________




                                          -3-